                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 TRACY MORANO,

   Plaintiff,
                                                    CASE NO.: 1:20-CV-3589-EK-VMS
 -vs-

 EXPERIAN INFORMATION
 SOLUTIONS, INC., VERIZON
 COMMUNICATIONS INC., CREDIT ONE
 BANK, N.A. and COMENITY BANK,

   Defendants.
                                        /


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, TRACY MORANO, and the Defendant, VERIZON

ONLINE, LLC, erroneously sued as VERIZON COMMUNICATIONS INC., and pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each claim and count therein

asserted by Plaintiff against the Defendant in the above styled action, with Plaintiff and Defendant

to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted this 21ST day of January, 2021.

/s/ Octavio “Tav” Gomez                               /s/ Dean L. Pillarella
Octavio “Tav” Gomez                                   Dean L. Pillarella
Florida Bar No.: 0338620                              Bar No.: 5707724
Morgan & Morgan, Tampa, P.A.                          80 Broad Street, 23rd Floor
201 N. Franklin Street, Suite 700                     New York, New York 10004
Tampa, Florida 33602                                  dpillarella@mkcilaw.us.com
Telephone: 813-225-2645                               Attorney for Defendant
Facsimile: (813) 983-2889
TGomez@ForThePeople.com
DGagliano@ForThePeople.com
Attorney for Plaintiff
